            Case 1:19-cv-05487-PKC Document 24 Filed 11/04/19 Page 1 of 3




                        Law Office of Michael E. Hatchett, Esq.
                                                 West End
                                               P.O. Box 292
                                        Claverack, New York 10010
                                              917-587-9999
                                      Leave to file Second Amended Complaint is
4 November 2019                       GRANTED. Defendant may file motion to
                                      dismiss within 21 days. Plaintiff may respond
VIA ECF                               21 days thereafter and defendant may reply 14
Honorable P. Kevin Castel             days thereafter.
United States District Judge          SO ORDERED.
Southern District of New York         Dated: 11/12/2019
United States Courthouse
500 Pearl Street
New York, New York 10007

Re:       Serengeti Express LLC v. JP Morgan Chase Bank, N.A. 19-cv-5487 (PKC)

Honorable Judge Castel:

        This office represents plaintiff, Serengeti Express, LLC (“Serengeti”) in the above titled
action. In accordance with this Court’s Individual Practice, which requires a pre-motion letter
from the moving party and corresponding response from the opposing party, this office submits
this response to defendant JP Morgan Chase Bank, N.A.’s (“Chase” or “Defendant”) pre-
motion letter dated October 30, 2019 (“Chase Pre- Motion Letter”). As of the date of this letter,
the Court has no scheduled conference on the calendar.

       Based upon our review of the Chase Pre-Motion Letter, Serengeti does not believe
Chase has set forth an adequate basis for a motion to dismiss.

A. Allegation of the Complaint

      Plaintiff allegations can be boiled down to five main points.

         1. Plaintiff and Chase had a contractual agreement whereby Chase agreed to administer
            Plaintiff’s banking account in a safe and secure manner. Part of maintaining the account in a
            safe and secure manner was to prevent unauthorized persons from gaining access to the
            account and using it in a way not authorized by Plaintiff.
         2. Chase failed to maintain the account in a safe and secure manner by letting an unauthorized
            person gain access to the account and to use it in a manner not authorized by Plaintiff. These
            allegations amount to breach of contract.
         3. When Chase was informed of the breach of the account, it took no action to confirm whether
            the account had been breached by an unauthorized person and it took no action to prevent the
            accounts funds from being misused.
         4. Once Chase had been informed that the account had been breached, a duty arose which
            required Chase to determine whether or not there had been a breach of the account by an
            unauthorized person and whether that unauthorized person was improperly using the account.
         5. Chase’s failure to act, once it was notified of the breach and use by an unauthorized person
            amounted to gross negligence.
           Case 1:19-cv-05487-PKC Document 24 Filed 11/04/19 Page 2 of 3



 B. Chase’s Grounds for Dismissal Are Not Adequate

        1. Plaintiff amended complaint states a claim for Gross Negligence.

         Gross negligence exists where negligence exist and is accompanied by reckless disregard for the
rights of others or smacks of intentional wrongdoing. Defendant claims that Plaintiff cannot make out a
claim for gross negligence because Plaintiff cannot point to an “independent duty” owed by Chase to it.
In fact Plaintiff can point to such an “independent duty”; namely that duty which rises under the common-
law duty of care. Plaintiff theory of the action is beyond what is required by the debtor-creditor
relationship ensconced in agreements signed by Chase and Serengeti, Chase has a common law duty of
care, independent of any agreement, which it must maintain in administering its bank accounts, including
Serengeti’s. New York courts have recognized such duty of care for banks especially in the context of
payments directed from bank customer accounts to others. See Hartford Acc. & Indem. Co. v American
Express Co., 74 N.Y.2d 153, 164 (holding “this duty is most appropriately applied with respect to
depositary banks, because of the contractual debtor/creditor relationship between a bank and its depositor
which includes "an implicit understanding that the bank will pay out a customer's funds only in
accordance with its [customer’s] instructions"). This is the very duty of care Plaintiff’s invoke here on
these allegations. Having informed Defendant of the breach of its account, Plaintiffs reasonably expected
that Chase would exercise a duty of care without respect to the account Plaintiff had with Chase. In fact
Chase exercised no care once it was informed that the account had been breached. And this failure to
exercise its duty of care resulted in a loss to Plaintiff.

         On a motion under 12(b)(6), a court should consider the motion by "accepting all factual
allegations as true and drawing all reasonable inferences in favor of the plaintiff." Trs. of Upstate N.Y.
Eng'rs Pension Fund v. Ivy Asset Mgmt., 843 F.3d 561, 566 (2d Cir. 2016), cert. denied, 137 S. Ct. 2279
(2017). "A claim has facial plausibility when the plaintiff pleads factual content that allows the court to
draw the reasonable inference that the defendant is liable for the misconduct alleged." Turkmen v.
Ashcroft, 589 F.3d 542, 546 (2d Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Here
the factual allegations clearly allow a court to reasonably infer that Chase’s reckless disregard for the
rights of the Plaintiff to its safe and secure depository account resulted in Plaintiff’s loss.

        2. Plaintiff has stated a claim for Breach of Contract.

         Chase’s argument that Plaintiff’s claim of Breach of Contract must fail appears to rest on the
faulty belief that Plaintiff’s only informed Chase of the account’s breach in May 2018. Based upon this
belief Defendants argue that Plaintiff failed to comply with Deposit Agreement which requires account
holders to dispute transactions within 30 days. From this fact , Defendants say all additions claims must
be barred under New York law. Without conceding any of these points, Plaintiffs simply note that
Defendant is mistaken about the facts alleged. The amended complaint does not say Chase was only
notified of the breach to the account in May 2018. The amended complaint notes that both orally and in
writing Plaintiff asked Chase to refund certain amounts. But in fact the April/May meetings were the last
in a series of meetings with Chase in which Plaintiff attempted to get the unauthorized person removed
from the account. Although, Plaintiff believes that this court can infer from its allegations that this was
not the first or only time Plaintiff approached Chase about the account, Plaintiff can amend its pleadings,
as proposed in the attached Exhibit A, if the court so desires. Given these additional allegations regarding
when Plaintiff made Chase aware of the breach, Plaintiff believes it had met its pleading burden.

        For these reasons, Plaintiff believes its amended complaint would withstand a motion to dismiss.

 Respectfully submitted,



 Michael E. Hatchett
        Case 1:19-cv-05487-PKC Document 24 Filed 11/04/19 Page 3 of 3



Cc: Counsel of Record (via ECF)
